Citation Nr: 1027138	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, New York.

The Veteran testified at a hearing at the RO in March 2006 and 
appeared before the undersigned Veterans Law Judge at a Travel 
Board hearing in January 2009.  Transcripts of both are of 
record. 

This claim was remanded by the Board in April 2009 for the 
collection of outstanding Social Security Administration records 
and worker's compensation records.  The RO has complied with the 
directives of that remand. 


FINDING OF FACT

The Veteran's current back disability was not incurred in or is 
etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to this claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2001, August 2004, and 
December 2004 that fully addressed all notice elements.  

In the letters sent in February 2001, August 2004, and December 
2004, the RO provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as specifying the information and 
evidence to be submitted by him, the information and evidence to 
be obtained by VA, and the need for him to advise VA of or submit 
any further evidence that pertained to his claim.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claim.  The record 
includes service treatment records, Social Security 
Administration (SSA) records, private medical records, and VA 
treatment records.  In his testimony at the January 2009 Travel 
Board hearing, the Veteran stated that he was treated at the St. 
Paul Medical Center.  Records from this facility are included 
within the Veteran's SSA records and have been associated with 
the claims file.  

Therefore, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board finds 
no further action is necessary to assist the Veteran with the 
claim. 

Merits of the Claim

The Veteran argues that he has a back disorder that was incurred 
during his active military service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against a finding that the Veteran's back disorder is as a result 
of service, given the evidence of two back injuries since his 
period of service.  Therefore, the appeal is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  VA may 
only rebut this presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

The Veteran is presumed to have been in sound physical condition 
when he entered active military service.  His medical records 
contain a notation that the Veteran had a "pinched nerve" in 
his back prior to service.  Specifically, on his March 1973 
enlistment examination report, the Veteran reported a "pinched 
nerve".  However, the notation from the military medical 
examiner indicates that the injury occurred two years previously 
and that it had no sequelae.  Also, in a February 1974 report of 
medical history, the Veteran indicated that he had a "pinched 
nerve," for which he was treated at the St. Paul Medical Center 
- later ascertained to be a facility in Texas.  

These notations are not sufficient to indicate that the Veteran 
had a disability or physical defect when he entered active 
military duty.  A mere history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  See 38 C.F.R. § 
3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).  Therefore, 
this evidence does not establish that the Veteran had a disorder 
upon entry into service.  Accordingly, the Board finds that the 
presumption of soundness attaches in this case.  

The Veteran's only assertion as to the merits of his claim is 
that he injured his back while moving equipment on active 
military duty in the summer of 1974.  The Veteran admits that he 
did not seek medical attention at that time.  The Veteran 
testified that he sought treatment for his back injury at the 
Dallas VA Medical Center (VAMC) approximately one month after his 
discharge from service.  The Veteran stated that he underwent 
three surgeries but did not remember the dates on which they 
occurred.  


The Veteran's service treatment records do not contain any 
evidence of a back injury or disorder, consistent with his report 
that he sought no medical attention.  However, there is no 
evidence that the Veteran had continuity of any back 
symptomatology after the alleged incident.  

On annual examination reports generated during the course of his 
enrollment in the reserve forces, in February 1976, March 1977, 
March 1978, February 1979, February 1980, and February 1981, the 
Veteran reported that he did not have, nor did ever have 
"recurrent back pain."  He also indicated that he was in good 
health.

These medical records are highly probative both as to the 
Veteran's subjective reports and their resulting objective 
findings.  They were generated with a view towards ascertaining 
the Veteran's then-state of physical fitness and are akin to  
statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

The record reflects that the Veteran injured his back while 
working in November 1981 - fully 6 years after he was discharged 
from active military duty.  A March 1982 medical record indicates 
that the Veteran was restricted from lifting over 10 pounds or 
engaging in strenuous activities.  In November 1982, the Veteran 
had an operation on his back.  

Social Security records show evidence of a back injury in 
November 1990.  He subsequently underwent surgery for his back in 
1993 and additional treatment through 1999.  He has been in 
receipt of Social Security disability benefits since September 
1995 for his low back disorder. 
The Veteran has not submitted any evidence or medical opinion 
linking his current back disorder to his period of service.  
Although he alleges a continuity of symptoms from an in-service 
back injury in 1974, as noted above the contemporaneous medical 
records do not support this contention and belie his account.  
Furthermore, the evidence clearly indicates that injuries to his 
back occurred in 1981 and 1990, subsequent to his period of 
service.

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding 
that the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Thus, the Veteran is not credible in his assertion of an in-
service back injury and cannot provide competent medical evidence 
of a linkage between any claimed current disorder and military 
service.  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  Accordingly, the Veteran's 
claim for service connection for a back disorder is denied.  

Finally, in reaching the above decision, the Board has considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


